Case: 1:19-cv-02298-JG Doc #: 12 Filed: 11/02/20 1 of 8. PageID #: 115



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                      :
THE NOCO COMPANY,                     :             CASE NO. 1:19-cv-02298
                                      :
           Plaintiff.                 :             OPINION & ORDER
                                      :             [Resolving Doc. 6]
vs.                                   :
                                      :
OJCOMMERCE, LLC, and                  :
OJCOMMERCE.COM, INC.,                 :
                                      :
           Defendants.                :
                                      :

JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

       Plaintiff The NOCO Company (“NOCO”) manufactures and sells battery related

products. 1 Defendants OJCommerce, LLC (“OJCommerce”) and OJCommerce.com, Inc.

(“OJCommerce.com”) arguably sell NOCO products without NOCO’s consent. 2 Plaintiff

sues Defendants for a declaratory judgment, unfair competition, tortious interference with

contract, trademark infringement and dilution, and Ohio deceptive trade practices. 3

       Defendants move to dismiss the suit for lack of personal jurisdiction, improper venue,

and failure to state a claim for which the Court can grant relief. 4 Plaintiff opposes. 5

       For the following reasons, the Court GRANTS Defendant OJCommerce.com’s motion

to dismiss for lack of personal jurisdiction, DENIES Defendant OJCommerce’s motion to

dismiss for lack of personal jurisdiction and improper venue, and GRANTS in part Defendant

OJCommerce’s motion to dismiss for failure to state a claim.



       1
           Doc. 1.
       2
         Id.
       3
         Id.
       4
           Doc. 6.
       5
           Doc. 7.
Case: 1:19-cv-02298-JG Doc #: 12 Filed: 11/02/20 2 of 8. PageID #: 116

Case No. 1:19-cv-02298
GWIN, J.

  I.       Background

       Plaintiff NOCO manufactures and sells battery related products to authorized

resellers. 6 Under NOCO’s “Reseller Agreement,” NOCO’s authorized resellers cannot sell

in bulk or to wholesales; NOCO’s authorized resellers can only sell NOCO products direct-

to-consumer. 7

       In May 2018, Plaintiff discovered Defendants OJCommerce and OJCommerce.com

were selling NOCO products on OJCommerce.com 8 and Amazon.com 9 without NOCO’s

consent. 10 Plaintiff sent Defendants a cease and desist, asking Defendants to either follow

NOCO’s sales policies or stop selling NOCO products. 11 Defendants refused and this

litigation followed.

       Plaintiff NOCO claims Defendants’ unauthorized NOCO product sales constitute

trademark infringement and dilution, unfair competition, and an Ohio deceptive trade

practice. Further, Plaintiff claims Defendants induced an authorized NOCO reseller to

breach the reseller’s contract with NOCO and make bulk sales to Defendants. 12

       Defendants move to dismiss Plaintiff’s suit, arguing the Court lacks personal

jurisdiction over Defendants, venue is improper, and Plaintiff has failed to state a claim

against Defendants for which the Court can grant relief. 13




       6
         Doc. 1 at 2.
       7
         Id. at 3; Doc. 1-1 at 2.
       8
         Doc. 1 at 3.
       9
         Doc. 1-3.
       10
          Doc. 1-2.
       11
          Doc. 1 at 4; Doc. 1-4.
       12
          Doc. 1.
       13
          Doc. 6.
                                              -2-
Case: 1:19-cv-02298-JG Doc #: 12 Filed: 11/02/20 3 of 8. PageID #: 117

Case No. 1:19-cv-02298
GWIN, J.

  II.         Discussion

        A.     Personal Jurisdiction

         To survive a 12(b)(2) motion when the Court decides the 12(b)(2) motion based

“solely on written submissions and affidavits[,]” the plaintiff must make a prima facie showing

that the Court has personal jurisdiction. 14 The Court views the pleadings and affidavits “in a

light most favorable to the plaintiff[.]” 15

         A federal court with federal question subject matter jurisdiction has specific personal

jurisdiction over a defendant “if the defendant is amenable to service of process under the

[forum] state’s long-arm statute and if the exercise of personal jurisdiction would not deny

the defendant[ ] due process.” 16 Under Ohio’s long-arm statute:

         A court may exercise personal jurisdiction over a person . . . as to a cause of
         action arising from the person’s . . . [c]ausing tortious injury in this state to any
         person by an act outside this state committed with the purpose of injuring
         persons, when he might reasonably have expected that some persons would
         be injured thereby in this state[.] 17

And exercising jurisdiction satisfies due process when: (1) the defendant “purposefully

avail[s] himself of the privilege of acting in the forum state or causing a consequence in the

forum state[,]” (2) “the cause of action . . . arise[s] from the defendant’s activities there[,]” and

(3) “the acts of the defendant or consequences caused by the defendant . . . have a substantial




        Air Prod. and Controls, Inc. v. Safetech Int’l, Inc., 503 F.3d 544, 549 (6th Cir. 2007). (citing
         14

Am. Greetings Corp. v. Cohn, 839 F.2d 1164, 1169 (6th Cir. 1988); Theunissen v. Matthews, 935
F.2d 1454, 1458 (6th Cir. 1991)).
       15
          Id.
          Cmty. Tr. Bancorp, Inc. v. Cmty. Tr. Fin. Corp., 692 F.3d 469, 471 (6th Cir. 2012) (citing
         16

Bird v. Parsons, 289 F.3d 865, 871 (6th Cir. 2002)) (alterations in original).
         17
              Ohio Rev. Code § 2307.382(A)(6).
                                                  -3-
Case: 1:19-cv-02298-JG Doc #: 12 Filed: 11/02/20 4 of 8. PageID #: 118

Case No. 1:19-cv-02298
GWIN, J.

enough connection with the forum state to make the exercise of jurisdiction over the

defendant reasonable.” 18

       In this case, the Court has personal jurisdiction over Defendant OJCommerce but not

Defendant OJCommerce.com. 19

       Plaintiff has made a prima facie showing that OJCommerce caused tortious injury to

NOCO in Ohio, 20 that it did so purposefully, 21 and with reasonable expectation that NOCO

would be injured in Ohio. 22        As a result, the Court has jurisdiction over Defendant

OJCommerce under Ohio’s long-arm statute.

       Likewise, Plaintiff has made a prima facie showing that jurisdiction satisfies due

process. First, Defendant OJCommerce purposefully availed 23 itself to the privilege of acting

in Ohio through its maintenance of an active e-commerce site, 24 listing on another active e-

commerce platform, 25 and 16 Ohio NOCO product transactions. 26 Second, Plaintiff’s claims




        Beydoun v. Wataniya Rest. Holding, Q.S.C., 768 F.3d 499, 505 (6th Cir. 2014) (quoting S.
       18

Machine Co. v. Mohasco Indus., Inc., 401 F.2d 374, 381 (6th Cir. 1968)).
       19
             Defendant OJCommerce.com does not sell NOCO products. Doc. 8-1. Therefore,
OJCommerce.com could not cause tortious injury to Plaintiff by impermissibly selling NOCO
products. Moreover, OJCommerce.com is a Delaware company with its principal place of business
in Florida. Id. And OJCommerce.com has never sold any products in Ohio. Id. Thus, there are
insufficient contacts between OJCommerce.com and Ohio to satisfy the personal jurisdiction due
process requirements.
         20
            Plaintiff NOCO does not allege it is an Ohio company, but it does provide an Ohio
corporate address at the top of its complaint. Doc. 1.
         21
            Plaintiff claims Defendant OJCommerce continued to sell NOCO products after Plaintiff
sent Defendant a cease and desist letter. Doc. 1 at 4.
         22
            See Noco Co. v. Doe, 1:19 CV 2260, 2020 WL 836757 at *3 (N.D. Ohio February 20,
2020) ((“courts have concluded that when a defendant is alleged to have committed torts against an
Ohio Plaintiff . . . the defendant could have reasonably expected that injury would occur in Ohio.”)
(citing Safety Today, Inc. v. Roy, et al., 2:12 CV 510, 2012 WL 2374984 at *2 (S.D. Ohio June 22,
2012))).
         23
            See Neogen Corp. v. Neo Gen Screening, Inc., 282 F.3d 883, 890–92 (6th Cir. 2002).
         24
            Doc. 1-3; Doc. 8-1 at 1.
         25
            Doc. 1-2; Doc. 8-1 at 1.
         26
            Doc. 8-1 at 2.
                                                -4-
Case: 1:19-cv-02298-JG Doc #: 12 Filed: 11/02/20 5 of 8. PageID #: 119

Case No. 1:19-cv-02298
GWIN, J.

arise out of Defendant OJ Commerce’s selling NOCO products, including in Ohio. Third,

though the Court recognizes that litigation in Ohio will place some burden on Defendant

OJCommerce, it is not unreasonable to exercise jurisdiction. 27 Ohio has an interest in

protecting Ohio companies. 28             The Court’s exercise of jurisdiction over Defendant

OJCommerce does not deny due process.

      B.      Venue

        Venue rests in “a judicial district in which [the] defendant resides.” 29 A limited

liability company “resides, if a defendant, in any judicial district in which such defendant is

subject to the court’s personal jurisdiction with respect to the civil action in question . . ..”

        In this case, venue is proper because Defendant OJCommerce is subject to personal

jurisdiction in the Northern District of Ohio for this suit. 30

      C.      Failure to State a Claim

        To survive a 12(b)(6) motion, the Plaintiff must plead facts “that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” 31 The

Court accepts “all well-pleaded factual allegation in the complaint as true.” 32

        Defendant OJCommerce moves to dismiss all counts in Plaintiff’s complaint for failure

to state a claim. The Court addresses each of Defendant’s arguments in turn.



        27
             Air Prod. and Controls, Inc., 503 F.3d at 554 ((“[W]here, as here, the first two criterion are
met, an inference of reasonableness arises and only the unusual case will not meet this third criteria.”)
(citing Theunissen, 935 F.2d at 1461) (internal quotations omitted)).
         28
            Id. at 555 (“Although it would be a burden on [Defendants] to travel from Kansas for this
litigation, Michigan clearly has an interest in protecting a company whose principal place of business
is located in Michigan.”).
         29
            28 U.S.C. § 1391(b)(1).
         30
            See supra Section II.A.
         31
            Hensley Mfg. v ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009) (quoting Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009)).
         32
            Id.
                                                     -5-
Case: 1:19-cv-02298-JG Doc #: 12 Filed: 11/02/20 6 of 8. PageID #: 120

Case No. 1:19-cv-02298
GWIN, J.

             1.   Count I – Declaratory Judgment/Injunctive Relief

        Defendant argues the Court must dismiss Count I because a declaratory judgment is

not an independent cause of action. 33 But courts in this circuit have treated a claim for an

Ohio declaratory judgment as a separate cause of action. 34 The Court will not dismiss Count

I of Plaintiff’s complaint.

             2.   Count III – Tortious Interference with Contract

        Defendant argues the Court must dismiss Count III because Plaintiff failed to identify

a particular contract, because it is implausible that Defendant had knowledge of such a

contract, and because Plaintiff failed to allege that Defendant “procured a breach of

contract.” 35

        But Plaintiff alleged its Reseller Agreement binds all its resellers, that Defendant has

been aware of the Reseller Agreement since Plaintiff sent a cease and desist, and that at least

one of its authorized resellers breached the Reseller Agreement as a result of Defendant’s

conduct. 36 The Court will not dismiss Count III of Plaintiff’s complaint.

             3.   Counts II, IV, V, VI – Unfair Competition, Trademark Infringement and
                  Dilution, and Ohio Deceptive Trade Practices

        Defendant argues the Court must Dismiss Counts II, IV, V, and VI because the “first

sale” exception 37 to trademark infringement provides Defendant with a complete defense to




        33
             Doc. 6 at 6.
        34
            See NFC Acquisition, LLC v. Comerica Bank, 640 F.Supp.2d 964, 970 (N.D. Ohio 2009)
(treating a requests for declaratory judgment under Ohio law as an independent claim).
         35
            Doc. 6 at 7–8.
         36
            Doc. 1 at 6.
         37
            “Under the exception, resale by the first purchaser of the original trademarked item is
generally neither trademark infringement nor unfair competition.” Brilliance Audio, Inc. v. Haights
Cross Commc’ns, Inc., 474 F.3d 365, 369 (6th Cir. 2007).
                                                -6-
Case: 1:19-cv-02298-JG Doc #: 12 Filed: 11/02/20 7 of 8. PageID #: 121

Case No. 1:19-cv-02298
GWIN, J.

Plaintiff’s claims. 38 Further, Defendant argues that the circumstances 39 in which the first sale

exception does not apply are not present in this case. 40

       The Court agrees the first sale exception applies to Defendant. And Plaintiff failed to

allege any facts to supports its argument that the NOCO products Defendant sells are

“materially different” or that Defendant sold NOCO products “in a manner likely to cause

the public to believe the reseller was part of the producer’s authorized sales force or one of

its franchisees.” 41 The Court will dismiss Counts II, IV, and VI of Plaintiff’s complaint.42

However, the Court will not dismiss Count V of Plaintiff’s complaint, as the first sale

exception is not a defense to trademark dilution. 43




       38
            Doc. 6 at 9.
       39
            See Brilliance Audio, 474 F.3d at 370 ((explaining the first sale exception does not apply
“when the notice that the item has been repackaged is inadequate” and “when an alleged infringer
sells trademarked goods that are materially different than those sold by the trademark owner.”)
(internal citations and quotations omitted)); See also Enters. V. Michael Joaillier, Inc., 207 F.Supp.3d
799, 804–5 (S.D. Ohio 2016) ((“’[t]he first sale doctrine offers no defense when the reseller used the
trademark in a manner likely to cause the public to believe the reseller was part of the producer’s
authorized sales force or one of its franchisees.’”) (citing PACCAR Inc. v. TeleScan Techs., LLC, 319
F.3d 243, 257 (6th Cir. 2003)) (overruled on other grounds by KP Permanent Make-Up, Inc. v. Lasting
Impression I, Inc., 542 U.S. 111, 125 (2004))).
         40
            Doc. 6 at 10.
         41
            Doc. 7 at 10–11 (citing PACCAR Inc., 319 F.3d at 257).
         42
            The first sale exception is a defense to trademark infringement and unfair competition, see
Brilliance Audio, 474 F.3d at 369, as well Plaintiff’s Ohio deceptive trade practices claim. See Robins
v. Glob. Fitness Holdings, LLC, 838 F.Supp.2d 631, 649 (N.D. Ohio 2012) ((“The Ohio Deceptive
Trade Practices Act . . . is substantially similar to the federal Lanham Act, and it generally regulates
trademarks, unfair competition, and false advertising. When adjudicating claims pursuant to the
DTPA, Ohio courts shall apply the same analysis applicable to claims commenced under analogous
federal law.”) (internal citations and quotations omitted)).
         43
            Trademark dilution is claim under the Federal Trademark Dilution Act, 15 U.S.C. § 1125(c)
not the Lanham Act, 15 U.S.C. § 1114. And “the absence of any likelihood of confusion . . . [does
not] provide[ ] a defense to . . . statutory dilution.” Moseley v. V Secret Catalogue, 537 U.S. 418,
429 (2003). Thus, the rationale for the first sale exception, that “confusion ordinarily does not exist
when a genuine article bearing a true mark is sold,” Brilliance Audio, 474 F.3d at 369 (internal
citations and quotations omitted), is inapplicable.
                                                  -7-
Case: 1:19-cv-02298-JG Doc #: 12 Filed: 11/02/20 8 of 8. PageID #: 122

Case No. 1:19-cv-02298
GWIN, J.

  III.    Conclusion

         The Court GRANTS Defendant OJCommerce.com’s motion to dismiss for lack of

personal jurisdiction. The Court DENIES Defendant OJCommerce’s motion to dismiss for

lack of personal jurisdiction and improper venue. The Court GRANTS Defendant

OJCommerce’s motion to dismiss for failure to state a claim as to Counts II, IV, and VI. The

Court DENIES Defendant OJCommerce’s motion to dismiss for failure to state a claim as to

Counts I, III, and V.



         IT IS SO ORDERED.


 Dated: November 2, 2020                       s/     James S. Gwin
                                               JAMES S. GWIN
                                               UNITED STATES DISTRICT JUDGE




                                            -8-
